DETAILED ACTION
1.	This office action is in response to application 16/571, 423 filed on 9/16/2019. The preliminary amendment filed on 9/3/2020 has been entered. Claims 1-22 are pending in this office action.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 8-11 and 19-22 are allowed.
Claims 2-7 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0103039 (hereinafter Shamis) in view of US 2013/0031331 (hereinafter Cheriton).

As for claims 1 and 12 Shamis discloses: a first process performing a first sub-operation of a particular key-value pair operation by: sending a remote direct memory access (RDMA) request to obtain header information from a particular entry, (See paragraphs 0007,  0033 and 0131 note the system processes requests using the metadata information from the block header) for a particular key-value pair (See paragraph 0026 note RDMA reads are performed for each of the key-value pairs), in a hash table in volatile memory of a computing device, (See paragraph 0002 note the key-value pairs can be stored in a hash) 
wherein the header information comprises a set of flags that comprises one or more of:  an allocd flag that indicates whether the particular entry is occupied, an influx flag that indicates whether an incomplete write operation, to the particular entry, is in process,  a time flag that indicates whether data in the particular entry is undergoing migration, and a fence flag that indicates whether a second process, other than the first process, has priority for inserting the particular key-value pair into the hash table (See paragraphs 0006, 0027 and 0123 note the reservation bit/flag is set to 1 or 0 this is an influx flag that indicates that a write is incomplete, once the write is complete the bit/flag is flipped to show that the entry is free)
determining that one or more flags, of the set of flags, are set (See paragraphs 0006, 0027 and 0123 note the reservation bit/flag is checked before operations); wherein the method is performed by one or more computing devices (See paragraph 0004).




Relevant documents
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	A. 	US 20200183842 Kahle et al. discloses routing RDMA request to nodes based on a hash calculation and aborting particular transactions.
	B. 	US 10,95,335 Tao et al. discloses RDMA caching using a hash table and flags that indicate if the information within the data block is valid or invalid
	

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 10, 2022